Citation Nr: 0408126	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $24,633.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 13 years of active 
service, including from July 1966 to February 1969 and from 
February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran withdrew his request 
for a Board hearing by correspondence dated in October 2000.  
In February 2001, the Board remanded the case to the RO for 
additional development.

In correspondence dated in March 2001 the Committee found the 
amount of indebtedness was accurate and valid.  The veteran 
was provided an audit of the overpayment and notified of his 
appellate rights as to the validity determination.  As no 
notice of disagreement as to this matter was received within 
the applicable period for a timely appeal, the issue listed 
on the title page of this decision is the only matter 
properly developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Statements the veteran provided in his October 1997 
pension Eligibility Verification Report (EVR) and his April 
1998 EVR were overt acts of deception, his actions were 
undertaken with the intent to seek an unfair advantage with 
knowledge of the likely consequences, and his actions 
resulted in a loss to the government.  


CONCLUSION OF LAW

Waiver of recovery of the veteran's overpayment of pension 
benefits in the amount of $24,633 is barred by bad faith.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently, there was a significant change in VA law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained; the 
veteran is not prejudiced by the determination below.  

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  Bad faith is defined, generally, as 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense, such as conduct, while not undertaken 
with actual fraudulent intent, is undertaken with an intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, which results in a loss to the government.  
38 C.F.R. § 1.965(b).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255 (1996). 

In this case, VA records show entitlement to nonservice-
connected disability benefits was established in a July 1984 
rating decision.  Records show the veteran was notified, 
including by correspondence issued in 1990, 1991, 1993, 1994, 
1997, 1998, and 1999, that his disability pension award was 
based upon countable annual income and that his pension was 
directly related to his family's income.  He was advised to 
promptly notify VA of any changes in income to avoid the 
creation of an overpayment.

In 1993 the veteran was notified of a proposed action to 
terminate his benefit payment based upon the receipt of 
information indicating he had received unreported income from 
lottery winnings.  Subsequent VA action shows the excess 
income claim was unfounded and no action was taken on the 
proposed payment termination.  

In correspondence dated in May 1997 the veteran was notified 
of a proposal to reduce his payments based upon evidence 
showing income for 1994 was higher than previously reported.  
In June 1997, the veteran was notified that his payments had 
been amended.  

In October 1997, the veteran submitted an EVR showing that 
that neither he nor his spouse received any income from any 
sources.  He also reported that he had not worked at any time 
during the past 12 months and that there had been no changes 
in income over this period.  

In correspondence dated in November 1997 the veteran was 
notified that his payments had been amended.  He was notified 
that he was receiving benefits for his spouse and children.  
He was again notified that his disability pension award was 
directly related to his family's income and advised to 
promptly notify VA of any changes in income to avoid the 
creation of an overpayment.

In an April 1998 EVR the veteran reported that he had 
received $9,837.50 in wages during the period from January 1, 
1997, to December 31, 1997.  He reported his income had 
changed in May 1997 because of a temporary job.  He denied 
his spouse had received any income in 1997 and denied receipt 
or anticipation of receipt of any income for 1998.  

In correspondence dated in May 1998 the veteran was notified 
of a proposal to reduce his payments based upon the receipt 
of wages (inaccurately attributed to his spouse) in the 
amount of $9,837 for 1997.  In correspondence in response 
dated May 18, 1998, the veteran noted the attribution to his 
spouse was in error and that her total income was $586.39 for 
the period from August 1,1997, to December 30, 1997.

In July 1998, correspondence was received showing the veteran 
had applied for a VA guaranteed home loan and requesting 
verification of his reported monthly pension benefit payment.  
The veteran's loan application shows he reported presently 
monthly income of $1048.58 in wages and stated he had been 
employed as a ship's captain with Brown Water Marine Services 
for 15 months.  He also reported the prior  receipt of 
monthly income of $1060 during the period from May 1996 to 
February 1997 as a ship's captain for the North Captiva 
Island Club.  Copies of a 1996 Form W-2, Wage and tax 
Statement, shows the veteran received annual wages from the 
North Captiva Island Club in the amount of $8,490 and a 1997 
Form W-2 shows he received $7,755 from Brown Water Marine 
Services.

In correspondence dated in July 1998 the veteran was notified 
of a proposal to reduce his payments based upon the receipt 
of wages from the North Captiva Island Club in the amount of 
$8,490 for 1996, from Brown Water Marine Services in the 
amount of $7,755 for 1997, and estimated wages in the amount 
of $12,585.96 for 1998.  The veteran was notified that the 
proposed action had been taken to reduce his benefits 
effective from February 1, 1996, by correspondence dated in 
September 1998.  In October 1998 the veteran was notified 
that an overpayment had been created in the amount of 
$24,633.

In correspondence received by VA in September 1998 the 
veteran reported that he had no income in 1995, that his 1996 
income had not been reported because an EVR had not been sent 
to him, that his 1997 income had been reported in his 
1998 EVR, and that he expected to receive no income for 1998.  
In an October 1998 financial status report the veteran 
reported he had been employed by Brown Water Marine Services 
from January 1997 until December 1997, but that he had been 
unemployed since January 1998.  He reported his spouse had 
been employed as a clerk with Circle K Stores since August 
1997 and that her average monthly gross wages were $400.

In April 1999 the Committee denied the veteran's request for 
waiver because of bad faith.  It was noted that he had been 
repeatedly informed of the need to report changes in income 
and that his intentional omission of critical income 
information represented bad faith.

In his May 1999 notice of disagreement the veteran asserted 
that the Committee, in essence, had failed to consider a 
statement of income for 1996-97 and that VA had failed to 
accurately calculate his reported income.  He stated that he 
at no time had denied the receipt of the income or tried to 
mislead VA.  He claimed he had tried to report his sporadic 
income as timely as possible and that any confusion of 
information should be attributed to VA.  He reiterated his 
claims in his December 1999 substantive appeal and in 
correspondence dated in October 2000.

Based upon the evidence of record, the Board finds the 
veteran's statements in his October 1997 EVR and April 1998 
EVR were overt acts of deception.  Specifically, his October 
1997 statements that neither he nor his spouse had received 
any income from any sources and that he had not worked at any 
time during the previous 12 months and in his April 1998 EVR 
denying that his spouse had received any income in 1997.  In 
fact, in his October 1998 financial status report he 
subsequently reported that he had been employed by Brown 
Water Marine Services from January 1997 to December 1997 and 
that his spouse had been employed as a clerk with Circle K 
Stores since August 1997.  His claims that he had tried to 
accurately and timely report his income are inconsistent with 
the evidence of record.

The evidence is clear that at the time the veteran signed the 
October 1997 and April 1998 EVR reports he knew the 
information he had provided was erroneous.  His actions were 
obviously undertaken with the intent to seek an unfair 
advantage and, based upon his prior receipt of VA notices and 
his prior VA overpayment dealings, with knowledge of the 
likely consequences.  His misrepresentations of income indeed 
resulted in the payment of benefits in excess of that to 
which he was entitled and a loss to the government.  In light 
of these established facts, further development to determine 
more precise dates of actual income receipt to ascertain the 
accuracy of other statements provided by the veteran is 
unnecessary.  Therefore, the Board finds there is a statutory 
bar to waiver of recovery of the indebtedness in question.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $24,633 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



